Original application for writ of mandate, to which the defendant interposed a demurrer.
The facts and the questions involved are identical with those in State ex rel. School District v. McGraw, Treasurer ofRosebud County, ante, p. 152, 240 P. 812, except as to the identity of the plaintiff and the amount in controversy.
The plaintiff here was duly organized under and by virtue of Chapter 146, Laws of 1909; it is a public corporation and a political subdivision of the state (sec. 7169, Rev. Codes, 1921;O'Neill v. Yellowstone Irr. Dist., 44 Mont. 492,121 P. 263; Crow Creek Irr. Dist. v. Crittenden, 71 Mont. 66,227 P. 63), with independent officers charged with the management of its affairs. However, as in the case of school districts, the county treasurer is made the treasurer of the district (secs. 7239 and 7240, Rev. Codes 1921), and the irrigation district stands in the same position, and is subject to the same disabilities, as the school district with respect to funds in the county treasury.
Therefore, for the reasons stated in the opinion referred to, the demurrer herein is overruled. Let the writ as prayed for issue forthwith.
Writ issued.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES HOLLOWAY, STARK and GALEN concur. *Page 166